ORDER
This matter have been duly presented to the Court pursuant to Rule 1:20—10(b), following the granting of a motion for discipline by consent in DRB 14-330 of CONSTANTINE BARDIS of LAKE COMO, who was admitted to the bar of this State in 1999;
And the Office of Attorney Ethics and respondent having signed a stipulation of discipline by consent in which it was agreed that respondent violated RPC 1.15(a) (commingling of client and personal funds in trust account), RPC 1.15(d) (recordkeeping deficiencies) and Rule 1:21-6 (recordkeeping violations);
And the parties having agreed that respondent’s conduct violated RPC 1.15(a) and (d), and Rule 1:21-6, and that said conduct warrants a censure or lesser discipline;
And the Disciplinary Review Board having determined that a reprimand is the appropriate discipline for respondent’s unethical conduct and having granted the motion for discipline by consent in District Docket No. XIV-2013-0510E;
And the Disciplinary Review Board having submitted the record of the proceedings to the Clerk of the Supreme Court for the entry of an order of discipline in accordance with Rule l:20-16(e);
And good cause appearing;
It is ORDERED that CONSTANTINE BARDIS of LAKE COMO is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*341ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.